FILE COPY




                          COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                   NO. 02-17-00265-CR
                                   NO. 02-17-00266-CR
                                   NO. 02-17-00267-CR


MICHAEL WADE BLUE                                                      APPELLANT

                                            V.

THE STATE OF TEXAS                                                           STATE

                                        ------------

          FROM THE 43RD DISTRICT COURT OF PARKER COUNTY
           TRIAL COURT NO. CR15-0396, CR15-0397, CR15-0398

                                        ------------

                                        ORDER

                                        ------------

      Appellant Michael Wade Blue’s brief was originally due January 8, 2018.

This court has granted three previous extensions of time to file appellant’s brief.

On April 11, 2018, in granting appellant’s “Third Motion for Extension of Time in

Which to File Appellant’s Brief,” we ordered the brief due on May 9, 2018, and we

stated in our order that NO FURTHER EXTENSIONS WOULD BE GRANTED.

Appellant has not filed a brief.

      Accordingly, it is ordered that the Hon. David A. Pearson, IV, appointed

counsel for appellant, file an appellate brief with this court on behalf of appellant
                                                                             FILE COPY




on or before Monday, June 4, 2018. NO FURTHER EXTENSIONS OF TIME

FOR FILING APPELLANT’S BRIEF WILL BE GRANTED. If the brief is not filed

by Monday, June 4, 2018, appellant’s counsel may be required to show cause

why he should not be held in contempt of court for failing to file a timely brief.

         Failure to timely comply with this order will result in this case being abated

and remanded to the trial court (A) to conduct a hearing to determine (1) whether

the appellant desires to prosecute the appeal, (2) why appointed counsel has not

filed a brief and whether counsel has abandoned the appeal, (3) the exact date

that counsel will file a brief on appellant’s behalf in the court of appeals or

whether substitute counsel should be appointed to represent appellant, and (4)

whether appellant desires to proceed pro se; (B) to appoint substitute counsel if

necessary; and (C) to make findings for the purpose of aiding this court in

determining whether to initiate contempt proceedings against the Hon. David A.

Pearson, IV. See Tex. R. App. P. 38.8(b)(2)–(4).

         The clerk of this court is directed to transmit a copy of this order to the

attorneys of record, the trial court clerk, the court reporter, and the trial court

judge.

         DATED May 24, 2018.

                                                      PER CURIAM




                                            2